     Case 2:19-cv-01338-WBS-KJN Document 105 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KEENAN WILKINS, aka NERRAH                         No. 2:19-cv-1338 WBS KJN P
     BROWN,
12
                        Plaintiff,
13                                                      ORDER
            v.
14
     DR. CHRISTINE S. BARBER, et al.,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 14, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within twenty-one days. Plaintiff has filed

24   objections to the findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
     Case 2:19-cv-01338-WBS-KJN Document 105 Filed 08/06/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed July 14, 2020, are adopted in full; and
 3             2. Plaintiff’s claims against defendant Psych Tech Le are dismissed.
 4   Dated: August 5, 2020
 5

 6

 7

 8

 9   /wilk1338.805

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
